Judgment and order affirmed, with costs. Held, that defendant having sold the wine without notice to the owners and delivered up possession thereof, lost its lien for warehouse charges. (Gen. Business Law, § 114.)* 2. In the absence of any affirmative allegation in the answer setting up the warehouse charges by way of recoupment, set-off or counterclaim, no allowance therefor can" be made in this action. All concurred, except Foote and Hubbs, JJ., who dissented upon the ground that the evidence as to the value of tho wine after the fire does not justify so large a verdict.

 Consol. Laws, chap. 20 (Laws of 1909, chap. 25), § 114.— [Rep.